Order entered July 25, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00059-CR

                            WILLIE DESHUN WADE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-75793-R

                                            ORDER
       Before the Court is appellant’s July 23, 2018 second motion to extend the time to file

appellant’s brief. We GRANT appellant’s motion and ORDER appellant’s brief filed on or

before August 13, 2018. If appellant’s brief is not filed by August 13, 2018, this appeal may be

abated for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE